This is a review under article 78 of the Civil Practice Act, of an order and determination of the Board of Regents revoking the license of petitioner to practice medicine and canceling his registration as a physician. Petitioner was charged with undertaking to procure and perform a criminal abortion and with fraud and deceit in that he permitted an unlicensed person to practice medicine in his office. The Board of Regents have found petitioner guilty of both charges. There is substantial evidence to sustain the findings of the Board, and we cannot say that the latter acted arbitrarily. Any technical errors that were committed were not of such a serious nature as to impair petitioner’s substantial rights. Determination and order confirmed, without costs. Bliss, Hefíernan, Schenck and Foster, JJ., concur; Hill, P. J., dissents.